EXHIBIT 32 SECTION 1350 CERTIFICATION Each of the undersigned hereby certifies in his or her capacity as an officer of Sound Financial Inc (the “Company”) that the Quarterly Report of the Company on Form 10-Q for the period ended June 30, 2009, fully complies with the requirements of Section 13(a) of the Securities and Exchange Act of 1934, as amended, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and periods presented in the financial statements included in such report. Date:August 14, 2009 By: /s/Laura Lee Stewart Laura Lee Stewart President and Chief Executive Officer Date:August 14, 2009 By: /s/Matthew P. Deines Matthew P. Deines Executive Vice President Chief Financial Officer Principal Financial and Accounting Officer
